Exhibit Ur-Energy Inc. (a Development Stage Company) Management’s Discussion and Analysis March 31, (expressed in Canadian dollars) UR-ENERGY INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 (Information as at April 28, 2009 unless otherwise noted) Introduction The following provides management’s discussion and analysis of results of operations and financial condition for the three months ended March 31, 2009.Management’s Discussion and Analysis was prepared by Company management and approved by the Board of Directors on April 28, 2009.This discussion and analysis should be read in conjunction with the Company’s audited consolidated financial statements for the years ended December 31, 2008, 2007 and 2006.All figures are presented in Canadian dollars, unless otherwise noted, and are in accordance with Canadian generally accepted accounting principles. In December 2008, the Company changed its policy for accounting for exploration and development expenditures.In prior years, the Company capitalized all direct exploration and development expenditures.Under its new policy, exploration, evaluation and development expenditures, including annual exploration license and maintenance fees, are charged to earnings as incurred until the mineral property becomes commercially mineable. Management considers that a mineral property will become commercially mineable when it can be legally mined, as indicated by the receipt of key permits.This change has been applied retroactively and all comparative amounts in this Management’s Discussion and Analysis (“MD&A”) have been restated to give effect to this change.These changes are discussed more fully under the heading “Changes in Accounting Policies Including Initial Adoption”. The Company was incorporated on March 22, 2004 and completed its first year-end on December 31, 2004.The consolidated financial statements include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc.; NFU Wyoming, LLC; Lost Creek ISR, LLC; The Bootheel Project, LLC; NFUR Bootheel, LLC; Hauber Project LLC; NFUR Hauber, LLC; ISL Resources Corporation; ISL Wyoming, Inc.; and CBM-Energy Inc. All inter-company balances and transactions have been eliminated upon consolidation.
